4^/ 4fi-oi            r&\



     TO: CLERK OF THE COURT OF                                    12/23/2014
     CRIMINAL APPEALS

     P 0   BOX 12303 CAPITAL STATION

     AUSTIN; TEXAS 787.il



     RE: PILING DATES / NUMBERS / OUTCOMES
     OP C-3 0008220-0926958A-B-C-D-E-F-G-H

     WR-65-469-01-02-03-M-05-06-07--08



                  DEAR CLERK,

           PLEASE WOULD YOU GIVE ME THE DATE3_NUMBSRS_AND OUT-COMES OF THE ABOVE
     CIT:JD AND REQUESTED CASES ?
           THANK YOU KINDLY FOR YOUR TIME, AND PATIENCE.

                                          SINCERLY,




                                 PAKE LOUIS BSNNSR #1278531

                                 2101 FM 369 Nth ALLRED UNIT

                                       IOWA PARK,   TEXAS

                                          76367-6568
 i
 PS IF AT .ALL POSSIBLE COULD I PLEASE GET THE ORDER THAT WAS ISSUED E'OR 0926956H.



fS - \t &*"£•             6^

                                         RECEIVED IN
     CCPERSONAL    FILE
                                    COURT OF CRIMINAL APPEALS

                                           JAN 0 5 2015

                                        Abel Acosta, Clerk